Ellington, J.
(dissenting) — I must respectfully dissent. I believe the will is ambiguous, and that it was effective to revoke the living trust. I would therefore affirm.
The objective in a probate proceeding is to determine the intent of the testator. RCW 11.12.230; In re Estate of Bergau, 103 Wn.2d 431, 435, 693 P.2d 703 (1985). The objective in interpreting a trust is to determine the intent of the settlor. Old Nat’l Bank & Trust Co. of Spokane v. Hughes, 16 Wn.2d 584, 587, 134 P.2d 63 (1943); Seattle First Nat’l Bank v. Crosby, 42 Wn.2d 234, 246, 254 P.2d 732 (1953). The fact that Robert Furst’s will does not mention his living trust is not dispositive; the question is whether Mr. Furst intended that his will revoke his trust.
The first issue is whether the will contains a latent ambiguity, such that extrinsic evidence of intent is admissible. A latent ambiguity arises when the will, as applied to the facts and circumstances, leaves a question as to the testator’s intent. Bergau, 103 Wn.2d at 437. We have held extrinsic evidence admissible to illuminate precisely the question here: whether the decedent intended to revoke a prior trust. See In re Estate of Button, 79 Wn.2d 849, 490 P.2d 731 (1971).
At the age of 86, Mr. Furst transferred his entire estate to a living trust. Its primary purpose was to manage his affairs as he aged: “The primary purpose of this instrument is to provide for the income beneficiary or beneficiaries and the rights and interest of remaindermen are subordinate to that purpose.” Clerk’s Papers at 304. Mr. Furst was both trustor and trustee, as well as sole beneficiary. The trust *845reserved to the trustor “the right to amend or revoke this agreement, in whole or in part, by instrument in writing delivered to the Trustee[.]” Clerk’s Papers at 307. Nothing in the trust document further specified the type or contents of an instrument to be used for revocation, or prevented a later, inconsistent will from serving that purpose.
Fifteen months later, Mr. Furst revoked all prior wills (including the pour-over will executed at the time the trust was created) and made a new will leaving his estate to different beneficiaries, without referencing the trust.
The majority observes that a will passing few if any assets is not logically inconsistent with a prior trust containing most or all of the assets. This statement may be literally true, but it does not answer whether an ambiguity exists because it does not take into account the facts and circumstances. Unless it operated to terminate the prior trust, Mr. Furst’s will accomplished nothing. Given the short time between creation of the trust and execution of the will, and the lack of any intervening change in Mr. Furst’s financial circumstances, the two documents together can only raise questions, not answer them. This is a latent ambiguity.
The attorney who drafted the will testified Mr. Furst instructed him that he wished to leave all his assets to his nieces equally. This desire is inconsistent with the trust. Had Mr. Furst mentioned the trust, the attorney would have drafted additional documents. At the time of his death, the will was found prominently placed on the desk in his room at the Norse Home, on top of a stack of papers next to the telephone. It is clear Mr. Furst intended to change his testamentary disposition.
The further questions are whether Mr. Furst intended that the will act as a revocation of the trust and whether it could be effective to do so without explicitly mentioning the trust. Mr. Furst knew, from the attorney who prepared the trust, that amendment or revocation of the trust was something he, as trustor, could do at any time, simply by delivering an instrument in writing to himself as trustee.
*846“ “Where the settlor reserves power to revoke the trust but no method of revocation is specified, the power of revocation can be exercised in any manner which sufficiently evidences the intention of the settlor to revoke the trust.’ ” Poltz v. Tyree, 41 Wn. App. 695, 699, 705 P.2d 1229 (1985) (quoting 4A Austin Wakeman Scott, The Law of Trusts § 330.7 (3d ed. 1967)). Here, a method (a written instrument delivered to Mr. Furst as trustee) is specified, but its contents are not. Any instrument which sufficiently evidences the settlor’s intent should suffice. The will is a clear expression of that intent. In sum, Mr. Furst, the trustor, intended to revoke the trust, and Mr. Furst, the testator, intended his estate to pass by way of his will. The later will was thus both revocatory and testamentary in purpose, and its failure to explicitly mention the trust is not fatal to its effectiveness.
Nor does this reasoning circumvent RCW 11.11.020(2), which provides that a general residuary clause does not pass nonprobate assets. A trustor is entitled to specify the means by which a living trust is revocable; a testamentary document may serve that purpose without creating uncertainties regarding what nonprobate assets are passed by the will. Once the revocation is honored there are no such uncertainties.
I believe we should honor Mr. Furst’s intent. I thus respectfully dissent and would affirm the trial court.